Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-12 in the reply filed on December 16, 2020 is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 20150179532 A1; Lin) in view of Zhao et al. (US 9194811 B1; Zhao).
Regarding claim 1, Regarding claim 1, Lin discloses a semiconductor device fabrication method, comprising: performing a first treatment process  (Fig. 4, 406; ¶36) on a substrate (Fig. 3, 302; ¶36); inspecting (Fig. 4,408; ¶37) the substrate on which the first treatment process has been performed using a spectroscopic system (Fig. 1, metrology; ¶11) that includes a light entrance part (Fig.2b, from light source to light blocker 243; ¶27) , a light exit part (Fig. 2b, lens 246; ¶26),..; and performing a second treatment process (Fig. 1, lithography after one or more layers formed; ¶13,44) on the substrate after the first treatment process has been performed, 

Lin is silent on that includes, a diffraction grating, and a controllable mirror device;…wherein the inspecting the substrate comprises: separating incident light into a plurality of light rays each having different wavelengths, the incident light being provided to the light entrance part and diffracted at the diffraction grating; and moving the controllable mirror device to reflect a first light ray from among the plurality of light rays having a first wavelength to the light exit part.
 A metrology apparatus in a modern lithographic production facility is a spectroscopic system, applied to measure properties of substrates.  A spectroscopic system comprises a light source, an opening for receiving the light sources, a grating or prism for separating light waves by wavelength, one or more mirrors, one or more collimators, one or more lenses, and an opening for exiting light. 
Zhao discloses a dark field inspection tool comprising, a diffraction grating (Fig. 4a, 410; column 9 lines 49-50), and a controllable mirror device (Fig. 4a, 482/484; column 10 lines 36-37);…wherein the inspecting the substrate comprises: separating incident light into a plurality of light rays each having different wavelengths (Fig. 4a, by grating 410; column 9 lines 49-50), the incident light being provided to the light entrance part and diffracted at the diffraction grating; and moving the controllable mirror device (Fig. 4a, 482; column 10 lines 36-37) to reflect a first light ray from among the plurality of light rays having a first wavelength to the light exit part.
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to use the system of Zhao where a plurality of light rays 
Regarding claim 2, Lin in view of Zhao discloses the semiconductor device fabrication method of claim 1, wherein the controllable mirror device (Fig. 4a, 482/484; column 10 lines 36-37 Zhao) includes a plurality of mirrors, and wherein the moving the controllable mirror device comprises independently tilting each mirror from among the plurality of mirrors.
Before the effective filing date it would have been obvious to one having ordinary skill in the art to use the mirrors of Zhao to cause optical path difference between the two sets of split beams and to provide an adjustable phase shift between the illumination fringes patterns on sample.
Regarding claim 3, Lin in view of Zhao discloses the semiconductor device fabrication method of claim 1, wherein the moving the controllable mirror device (Fig. 4a, 482/484; column 10 lines 36-37 Zhao) comprises rotating the controllable mirror device about an axis parallel to a plane on which the controllable mirror device is disposed.
If the mirrors are rotated (tilted) in a way that is not about an axis parallel to a plane on which the controllable mirror device is disposed light will be directed away from the target.
Before the effective filing date it would have been obvious to one having ordinary skill in the art to use the mirrors of Zhao to cause optical path difference between the two sets of split beams and to provide an adjustable phase shift between the illumination fringes patterns on sample.
Regarding claim 4, Lin in view of Zhao discloses the semiconductor device fabrication method of claim 2, wherein the moving the controllable mirror device (Fig. 4a, 482/484; column 10 lines 36-37 Zhao) comprises tilting a first group of mirrors from among the plurality of mirrors to reflect the first light ray to the light exit part and tilting a second group of mirrors from among the plurality of mirrors to reflect a second light ray to the light exit part, the second light ray having a second wavelength different from the first wavelength.
The grating produces multiple light rays which are reflected by mirrors 482 and 484. In the art of inspection tools the purpose of multiple mirrors is to reflect a desired wavelength towards the exit (target substrate) while reflecting undesired wavelengths away from the target (substrate). This is how defect detection is optimized.
Therefore, before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to use the system of Zhao where a plurality of light rays are generated by a grating and reflected by movable mirrors for optimizing defect detection sensitivity during substrate inspection. 
	Regarding claim 11, Lin in view of Zhao discloses the semiconductor device fabrication method of claim 1, wherein the spectroscopic system further includes a focusing mirror (Fig. 4a, 422/482; column 10 lines 10 Zhao) between the controllable mirror device (Fig. 4a, 482/484; column 10 lines 36-37 Zhao) and the light exit part, and wherein the focusing mirror concentrates light rays reflected from the controllable mirror device.

	Regarding claim 12, Lin in view of Zhao discloses the semiconductor device fabrication method of claim 1, wherein the performing the first treatment process comprises performing a thin-layer deposition process (Fig. 4, 406; ¶36 Lin), and the performing the second treatment process comprises performing one from among a patterning process, an etching process, and a cleaning process (Fig. 1, lithography after one or more layers formed; ¶13, 44 Lin).
Lithography comprises forming a resist mask on a layer (s) followed by etching or patterning layers. 
Allowable Subject Matter
Claim 5, 6, and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14). Claims 7,8,10, and 11 are objected to as dependent on claims 6 and 9.

Regarding claim 6, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: " wherein the light exit part includes a first light exit part and a second light exit part, wherein the moving the controllable mirror device comprises controlling a first group of mirrors from among the plurality of mirrors to reflect the first light ray to the first light exit part and controlling a second group of mirrors from among the plurality of mirrors to reflect the first light ray to the second light exit part.”, as recited in Claim 6, with the remaining features.
Regarding claim 9, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: " wherein the light exit part includes a first light exit part and a second light exit part, and wherein the moving the controllable mirror device comprises tilting a first group of mirrors from among the plurality of mirrors to reflect the first light ray to the first light exit part, tilting a second group of mirrors from among the plurality of mirrors to reflect the 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE C TYNES JR. whose telephone number is (571)270-7606.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/LAWRENCE C TYNES JR./Examiner, Art Unit 2816